                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  _____________________

STEVEN C. DRASAL,
Individually and on behalf of
all others similarly situated,

               Plaintiff,

       v.                                                    No. 2:19-cv-00981 KWR/CG

PILOT TRAVELING CENTERS, LLC,
d/b/a Pilot Flying J.,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Defendant’s Motion to Compel Arbitration,

filed on January 14, 2020 (Doc. 8). Having reviewed the parties’ pleadings and the applicable law,

the Court finds that Defendant’s Motion is well-taken and, therefore, is GRANTED. This case is

STAYED pending arbitration.

                                        BACKGROUND

       This is a putative class action under the New Mexico Minimum Wage Act, NMSA § 50-4-

22, alleging that Pilot Traveling Centers, LLC failed to pay overtime wages. Defendant filed this

motion to compel arbitration on January 14, 2020. Plaintiff’s main objection appears to be that

there is no valid agreement to arbitrate, because he did not sign the arbitration agreement.

                                          DISCUSSION

I.     Federal Arbitration Act.

       The Federal Arbitration Act permits a party to move to compel arbitration when an

opposing party refuses to arbitrate issues covered by a valid arbitration agreement. 9 U.S.C. § 4.
The party seeking to compel arbitration must establish that (1) there is a valid arbitration clause

and (2) the claims in dispute fall within that agreement’s scope. In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732 (Tex. 2005); G.T. Leach Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502,

519 (Tex. 2015).

       Plaintiff argues that there is no valid agreement to arbitrate between Plaintiff and

Defendant. “Under the FAA, ordinary principles of state contract law determine whether there is

a valid agreement to arbitrate. Because arbitration is contractual in nature, the FAA generally does

not require parties to arbitrate when they have not agreed to do so.” In re Kellogg Brown & Root,

Inc., 166 S.W.3d 732, 738 (Tex. 2005) (citations and quotation marks omitted); In re Rubiola, 334

S.W.3d 220, 224 (Tex. 2011). Texas law determines whether there is a valid agreement to

arbitrate. Arthur Andersen LLP, v. Carlisle, 556 U.S. 624 (2009); Doc. 8 at 2; Doc. 11 at 3; Doc.

14 at 3.

II.    Valid Contract.

       A.      Relevant Law

       “The party attempting to compel arbitration carries the burden of demonstrating a valid

arbitration agreement.” Fundamental Admin. Sers., LLC v. Patton, 504 Fed. App’x 694, 698 (10th

Cir. 2012); BOSC, Inc. v. Bd. of City Comm’rs of City of Bernalillo, 853 F.3d 1165, 1177 (10th

Cir. 2017) (noting that the moving party “bears the initial burden of presenting evidence sufficient

to demonstrate the existence of an enforceable agreement”). The Court views the facts in the light

most favorable to the party opposing arbitration. Howard. Ferrellgas Partners, L.P., 748 F.3d

975, 978 (10th Cir. 2014). The Court must determine whether there is a “genuine dispute of

material fact regarding the existence of an agreement.” BOSC, Inc. v. Bd. of City Comm’rs of City

of Bernalillo, 853 F.3d 1165, 1177 (10th Cir. 2017).



                                                 2
       Defendant bears the burden to establish that a valid arbitration agreement exists by showing

(1) an offer, (2) an acceptance, (3) a meeting of the minds, (4) each party’s consent to the terms,

and (5) execution and delivery of the contract with the intent that it be mutual and binding. Wright

v. Hernandez, 469 S.W.3d 744, 756 (Tex. App. 2015).

       B.      Analysis.

               1.      Plaintiff signed the arbitration agreement.       Plaintiff argues that the

arbitration agreement cannot be enforced because he did not “sign” it. Instead, it appears he asserts

he only printed his name on the agreement and dated it rather than signing in cursive. No specific

form of signature is required under Texas law as long as the mark shows an intention to be bound

by the agreement. See, e.g., Betts v. Betts, No. 14-11-00267-CV, 2012 WL 2803750, at *2 (Tex.

App. July 10, 2012). The signature block did not specify a place for a signature that was left blank,

while other documents specifically requested a “signature.” Rather, both parties wrote their name

and dated the arbitration agreement. Absent any separate line expressly requesting a signature, the

Court finds here that Plaintiff and Defendant objectively manifested intent to be bound by the

contractual terms by writing their names and dating the arbitration agreement. See Copeland v.

Alsobrook, 3 S.W.3d 598, 604 (Tex. App.1999) (“The determination of a meeting of the minds,

and thus offer and acceptance, is based on the objective standard of what their parties said and did

and not on their subjective state of mind.”).

       Notably, three documents signed by Plaintiff before or contemporaneously with the

arbitration agreement provided that employment was contingent upon agreeing to the arbitration

agreement. Doc. 8-1, Ex. A; Doc. 8-3, Ex. C; Doc. 8-4, Ex. D. Plaintiff does not dispute that he

wrote his name and dated the arbitration agreement. Therefore, the Court concludes that Plaintiff

by writing his name and dating the document intended to accept the arbitration agreement.



                                                 3
               2.      Alternatively, Plaintiff agreed to the arbitration agreement by his conduct.

        Alternatively, even if he failed to “sign” the arbitration agreement, the Court concludes

that Plaintiff otherwise agreed to arbitrate through his conduct. Specifically, Plaintiff worked for

Pilot after he received and signed documents stating that he understood his employment was

contingent on agreeing to arbitrate.

       “While signature and delivery are often evidence of the mutual assent required for a

contract, they are not essential.” Phillips v. Carlton Energy Grp., LLC, 475 S.W.3d 265, 277 (Tex.

2015); see also Perez v. Lemarroy, 592 F. Supp. 2d 924, 931 (S.D. Tex. 2008) (“The Federal

Arbitration Act (‘FAA’) only requires that an arbitration clause be in writing, without any

requirement that an arbitration clause must be signed, thus, no signatures are necessary to bind

parties to an arbitration agreement.”). “[T]he absence of a party's signature does not necessarily

destroy an otherwise valid contract and is not dispositive of the question of whether the parties

intended to be bound by the terms of a contract.” Wright, 469 S.W.3d at 765–57, quoted in

Firstlight Fed. Credit Union v. Loya, 478 S.W.3d 157, 167 (Tex. App. 2015).

       Nothing in the arbitration agreement provides that a signature is a condition precedent to

agreeing to arbitration. Wright v. Hernandez, 469 S.W.3d 744, 758-59 (Tex. App. 2015) (there “is

no evidence in the record to suggest that the parties intended for a signature to be a condition

precedent to the signing of an agreement, then a party’s failure to sign the agreement does not

render the agreement unenforceable as long as it appears that the parties otherwise gave their

consent to the terms of the agreement.”). Moreover, “[t]he presence of a signature block in an

arbitration agreement, standing alone, is insufficient to establish that a party’s signature is a

condition precedent to the enforceability of the agreement.” Firstlight, 478 S.W.3d at 168.




                                                 4
       Rather, it is clear by the other documents received and signed by Plaintiff that agreeing to

the arbitration agreement was a condition precedent to employment. Doc. 8-1, Ex. A; Doc. 8-3,

Ex. C; Doc. 8-4, Ex. D. “[A]n employer may enforce an arbitration agreement entered into during

an at-will employment relationship if the employer establishes that the employee received notice

of its arbitration policy and accepted it. Notice is effective if it unequivocally communicates to the

employee definite changes in the employment terms. If the employee receives notice and continues

working with knowledge of the modified employment terms, the employee accepts them as a

matter of law.” In re Dillard Dep't Stores, Inc., 198 S.W.3d 778, 780 (Tex. 2006) (internal

citations omitted).

       For example, Plaintiff and his supervisor signed a document titled “important

acknowledgement”, which provided that employment is contingent upon agreeing to the

mandatory arbitration agreement.          This document provided in part: “For all Team

Members/Drivers hired on or after January 1, 2012, employment is subject to and contingent upon

the signing of the mandatory arbitration agreement presented to you and signed when you

completed your new hire paperwork. If you have any questions related to the mandatory arbitration

agreement, do not hesitate to contact the PFJ Legal Department at…. ” Doc. 8-4 at 1, Ex. D. This

is unequivocal notification that employment would constitute acceptance of the arbitration

agreement.

       Moreover, this language is similar to Plaintiff’s online employment application, which he

electronically signed, and which notified him that he must agree to the arbitration policy as a

condition of employment. See Doc. 8 at 3, Ex. A (“Further, that I will be required as a condition

of employment to agree to Pilot Flying J’s dispute resolution procedure, including binding

arbitration, to resolve any and all claims related to my employment…”).



                                                  5
         Plaintiff also received a document titled Employer Notice to Current Texas Employee.

Doc. 8-3, Ex. C. The notice provided in part that Plaintiff acknowledges (1) he received a copy

of the Revised Mandatory Arbitration Plan; (2) that neither party shall have the right to file a suit

in any state or federal court; and that (3) arbitration will be governed by the Federal Arbitration

Act. Plaintiff filled in his name, initialed this paragraph, and signed the document. Therefore,

Plaintiff’s signature on this document was also an acceptance of the arbitration agreement and

Plaintiff manifested intent to be bound by the arbitration agreement. Plaintiff argues that this

paragraph only applies to work-related injuries. The Court does not read that paragraph as so

limited.

         Therefore, the Court concludes that Plaintiff was on notice that his employment was

contingent on accepting the mandatory arbitration agreement, and by continuing to work for

Defendant, he manifested assent to the arbitration agreement. See, e.g., Firstlight Fed. Credit

Union v. Loya, 478 S.W.3d 157, 168 (Tex. App. 2015) (employee bound by arbitration agreement

when he continued to work after receiving notice of mandatory arbitration agreement); In re

Halliburton Co., 80 S.W.3d 566, 568–69 (Tex.2002) (when the employee reported to work after

being notified of the arbitration agreement, he accepted the offer, and both the employer and

employee became bound to arbitrate any disputes between them); See also In re Dillard Dept.

Stores, Inc., 198 S.W.3d 778, 780 (Tex.2006) (at-will employee who received notice of the

modified employment terms requiring arbitration and then continued working, accepted those

terms as a matter of law despite the lack of any evidence the employee signed the acknowledgment

form).




                                                 6
III.   Case will be stayed.

       Defendant requested that this case be dismissed, but Plaintiff objected and requested that

it be stayed. Therefore, the Court must stay the case. Laurich v. Red Lobster Restaurants, LLC,

295 F. Supp. 3d 1186, 1203 (D.N.M. 2017), citing Adair Bus Sales, Inc. v. Blue Bird Corp., 25

F.3d 953, 955 (10th Cir. 1994).

                                       CONCLUSION

       For the reasons stated above, Defendant’s Motion to Compel Arbitration is GRANTED.

This case is hereby STAYED pending arbitration. The parties shall file a status report every six

months.




                                               7
